Citation Nr: 9932156	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to September 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1996 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim seeking 
entitlement to service connection for degenerative disc 
disease of the cervical spine.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 13, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from any disability of the cervical 
spine due to service.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection for degenerative disc disease of 
the cervical spine is plausible.


CONCLUSION OF LAW

The claim for service connection for degenerative disc 
disease of the cervical spine is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reflects that the 
veteran was seen in September 1963 for a scalp wound, 
sustained in an automobile accident, said to have happened 
prior to enlistment; but there was no mention of any neck 
problems.  The veteran's August 1966 separation examination 
is negative for symptomatology referable to a cervical spine 
disability.

VA examination in February 1987 revealed no evidence of 
complaints or symptoms related to a cervical spine disorder.  

The earliest evidence of cervical spine pathology was 
demonstrated in private treatment records from February and 
March of 1996.  A February 1996 ultrasound and Magnetic 
Resonance Imaging (MRI) diagnosed a small C3-C4 disc 
protrusion with mild anterior dural indentation.  At the time 
of a March 1996 consultation for cervical radiculopathy and 
cervical spondylosis, a history of the veteran having had 
severe back and neck pain that began many years ago when he 
fell on a Navy ship and hurt his neck and shoulders was 
provided.  It was said to have been aggravated over the past 
five years.  Another March 1996 hospital discharge summary 
diagnosed chronic cervical spine disease with spondylosis at 
C5-6 and small disc at C6-7 on the left with neural foraminal 
narrowing.  This discharge summary noted a history of heavy 
alcohol consumption, and noted that this contributed to his 
present cervical spine illness.  

Private clinical records dated in 1998 also addressed the 
veteran's cervical spine problems.  He was examined for 
complaints of pain consistent with a C7 radiculopathy.  A 
history of a fall in the Navy, where he fell and struck the 
back of his neck was given.  

In written correspondence dated in May 1998, Robert M. 
Townsend, M.D., noted that the veteran was disabled due to 
his degenerative disc disease, but did not provide any 
opinion regarding the cause of this disease.   

On the occasion of the aforementioned hearing on appeal in 
September 1999, the veteran testified that he injured his 
cervical spine inservice in 1963, when he slipped and fell 
aboard ship and struck his neck against something.  He stated 
that he was treated aboard the ship.  The veteran further 
noted that after this happened, his neck bothered him, but 
admitted that he didn't seek medical treatment for his neck 
until the 1990's.

Analysis

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp 
1999); 38 C.F.R. § 3.303 (1999).  There are some 
disabilities, including disorders such arthritis, where 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999). 

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well-
grounded.  King v. Brown, 5 Vet App. 19, 21 (1993).  However, 
lay assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Upon review of the evidence, the Board finds that the claim 
for service connection for degenerative disc disease of the 
cervical spine is not well grounded.  The medical evidence 
does not show a cervical spine disorder, first shown to be 
manifest in 1996, nearly 30 years after discharge, to be 
related to service. 

While there are medical opinions linking the veteran's 
claimed cervical spine disability to service, these opinions 
are based entirely on the medical history elicited from the 
veteran.  A transcription of a lay history is not transformed 
into competent evidence merely because the transcriber 
happens to be a medical professional.  LaShore v. Brown, 8 
Vet App 406 (1995).  

In sum, there is no evidence showing incurrence or 
aggravation of a disease or injury in service nor is there 
competent medical evidence showing a nexus between the 
current cervical spine disability and service.  Thus, the 
second and third prongs of Caluza are not met regarding this 
claim for service connection for degenerative disc disease of 
the cervical spine.

As the veteran has not submitted a well grounded claim in 
this matter, there is no duty to assist.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim, which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 

App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied on the basis that the claim is not 
well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

